NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FUZZYSHARP TECHNOLOGIES INCORPORATED§
Plain,tiff-Appellan,t, , l
V.
3DLABS INC., LTD.,
Defendant-Appellee.
2010-1160
Appea1 from the United States District C0urt for the
N0rthern District of Ca1if0rnia in case n0. 07-.CV-5948,
Judge Saundra Br0wn Arn1str0ng.
ON MOTION
ORDER
3DLabs Inc., Ltd. moves for a 36-day extension of
tin1e, until March 4, 2011, to file its brief.
Up0n consideration thereof
IT IS ORDERED THATZ

FUZZYSHARP TECH v. 3DLABS 2
The motion is granted
FOR THE COURT
JAN 25 mm 131 Jan H01~ba1y
Date J an H0rbaly
C1erk
cc: Matthew G. McAndreWs, Esq.
Jonathan Daniel Baker, Esq.
821 mg norm ma
THEFEUE_N\LClRClllT
JAN 25'2011
bid I'£B¢'3AlY
ClEHl